Title: Draft of Bill Providing Funds for a James River Canal, [ca. 18 December 1784]
From: Madison, James
To: 


[ca. 18 December 1784]
Wher[e]as the opening & extending the navigation of James River from tide water to  will greatly enhance the value of Lands within a certain extent on each side thereof, as well as facilitate the communication with the Country on the Western Waters & extend the trade of the Commonwealth, and it is reasonable that those who are to be immediately & principally benefited by such a work sd. contribute the means for executing the same, to be reimbu[r]sed nevertheless as soon as the work shall have been completed; Be it enacted that the Commisr. for the land Tax in the Counties of  shall on or before the  day of  next  make out & deliver to the Sheriffs or collectors of the sd. Counties, a list of all tracts or distinct parcels of lands within their respective counties (including lots or parts of lots in the City of Richmd. & town of Manchester) an[y] part whereof shall in their jud[g]ment lie within  miles from the lower termination of the Great Falls of the said River, or within  miles from any part of the main stream of the said River between tide water and  and the said Sheriffs or Collectors shall in addition to the other land tax which they may be required to collect from the said lands enumerated in such list collect, account for & pay into the Treasury  perCt. on the value thereof, for which they shall be entitled to the same commission & be subject to the same conditions, as for the other tax on lands within their respective Counties. And the said Commisrs. shall transmit to the Solicitor a copy under their hands & seals of the lists so furnished to the several Sheriffs or collectors; & for their service her[e]in shall be entitled to .
And Be it enacted that the Money so to be pd. into the Treasury shall be & the same is hereby appropriated to the sd. purpose &  shall not be applied to any other purpose whatsoever. And be it &  that the Govr. with advice of Council shall be & hereby is authorised to appt.
 